                       IN THE L'"NITED STATES DISTRICT COURT

                   FOR THE EASTER."l DISTRICT OF PENNSYLVANIA

BRIAN D. WHITMORE
8390 Crofton Lane
Merchantville, NJ 08109                                     CIVIL ACTION
                              Plaintiff
                                                             NO.

                      v.                                    JURY TRIAL DEMANDED

NATIONAL RAILROAD PASSESGER                                 FIRST AMENDED COMPLAIST
CORPORATION, d/b/a ''AMTRAK"
60 Massachusetts Ave, NE
Washington, DC 20002
                         Defendant
And

BROTHERHOOD OF MAINTENASCE OF
WAY EMPLOYEES
30th and Market Street
Philadelphia, PA 19104
                       Defendant



                              FIRST AMESDED COMPLAINT

1.     Mr. Brian D. Whitmore, by his lawyer Mark D. Schwartz, Esquire avers as follows:
               i
              I                  NATGRE OF THIS ACTION
              '
2.     Plaintiff Brian D. Whitmore ("Whitmore"), is employed by National Railroad Passenger

Corporation d/b/a "AMTRAK" ("AMTRAK"). He seeks to recover damages under 42 U.S.C.§

1981 ("Section 1981 "), Title VII of the Civil Rights Act of 1964, 42 G .S.C. §2000e, ("Title VII")
              I
and the Pennsylvania Human Act ("PHRA") caused by AMTRAK as a result of unlawful

employment practices consisting of discriminating against Plaintiff on account of race and

depriving him of career advancement, by virtue of his being placed in various positions which he

subsequently was forced to forfeit as a result of AMTRAK' s refusal to train him. Plaintiff has
repeatedly complained to management about this situation and has been retaliated against

without any alleviation of the situation.

       This law suit is the partial result of dual filings \\<1th the Equal Employment Opportunity

Commission ("EEOC") and Pennsylvania Human Relations Commission. ("PaHRC') against

AMTRAK. Plaintiff seeks declaratory and injunctive relief, back pay, front pay, compensatory

and punitive damages, where applicable, together with attorneys' fees, costs and expenses of this

suit to redress the effects of AMTRAK's pervasive and racially discriminatory employment

policies, practices and procedures.

       Plaintiff has also repeatedly lodged complaints and grievances with his union, defendant

BMWE, after which it has ignored and brushed aside his complaints and grievances, and offered

no advocacy towards remedy or results. This is consistent with BMWE and Chairman Jedd

Dodd's disfavor of other African-Americans, in general, and Mr. Whitmore in particular. As a

result, this lawsuit is also filed against the Brotherhood of Maintenance Way Employees

("BMWE") for breach of its duty of fair representation required by the National Labor RelationsJ

Board, pursuant to the National Labor Relations Act, 61 Stat. I 56, as amended, the Railway

Labor Act, 44 Stat. 577 (1926), as amended, and court decision. Plaintiffs Complaint also

includes a count against BMWE for damages as a result of racial discrimination pursuant to 42

U.S.C.§ 1981 ("Section 1981"),

                                       PARTIES

3.     Plaintiff, Brian D. Whitmore ("Whitmore" or "Plaintiff"), is an adult African-American

male who resides at 8390 Crofton Lane, Merchantville, NJ 08109. At the times pertinent to this

Complaint he was an employee of A'.\1TRAK based out of its Philadelphia, Pennsylvania station
               :
and facility, serving what is known as AMTRAK's "Northeast Corridor''. As an African-

               f
                                                2
American male, he a member of a protected category of individuals under pertinent civil rights

statutes.

4.      Defendant, National Railroad Passenger Corporation (''AMTRAK"), according to the CS

Department of Transportation's website, "is a for-profit corporation that operates intercity

passenger rail services in 46 States and the District of Columbia, in addition to serving as a

contractor in various capacities for several commuter rail agencies" Further it is noted that

''Amtrak was created by Congress in the Rail Passenger Service Act of 1970 and incorporated in

the District of Columbia in 1971, assuming the common carrier obligations of the private

railroads (which found passenger service to be generally unprofitable) in exchange for the right

to priority access of their tracks for incremental cost." AMTRAK' s Board of Directors sets

corporate policy and oversees the management of the company. The board is made up of seven

(7) voting members appointed for five-year terms by the President with the advice and consent of

the Senate. The President has appointed the Secretary of Transportation as one of the board

members. AMTRAK receives subsidy from both the Federal Government and the State of

Pennsylvania.

        At all relevant times, Employer has continuously been engaged in an industry affecting

commerce within the meaning of Sections 701(b), (g) and (h) of Title VII, 42 U.S.C. §§2000e

(b ), (g) and (h).

5.      Defendant Brotherhood of Maintenance of Way Employees ("BMWE") is Plaintiffs

union and his exclusive bargaining agent.

                                JURISDICTION A~D VENUE

6.      This Court has jurisdiction over Plaintiffs claims for relief under 28 C.S.C. §§ 1331,

1337, 1343, 2201, and 2202, since those claims are based in part on violations of Section 706 (f)



                                                 3
(1) and (3) of Title Vil of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-5(f) (1)

and (3) ("Title VII") as well as 42 U.S.C. § 1981. Further, Defendant BMWE is subject to suit

for the judicial remedy of unfair representation recognized by the National Labor Relations

Board pursuant to the National Labor Relations Act, the Railway Labor Act, and Court decision

as set forth in detail at paragraph 16 hereinbelow.

7.     Jurisdiction is also invoked pursuant to 28 U.S.C. § 1367 granting this Court supplemental

or pendent jurisdiction over the state claims under the Pennsylvania Human Relations Act and

Pennsylvania common law because the state claims and federal claims are so interrelated that

they are the same case or controversy under Article III of the United States Constitution.

8.   Venue is proper in this District under 28 U.S.C. Section 1391 (b) and (c) since AMTRAK

and B~WE do business and have regional headquarters located in the Eastern District of

Pennsylvania. Plaintiff works in the same District.

                           FI;LFILLMENT OF TITLE VII CONDITIONS

9.     Plaintiff has fulfilled all conditions precedent to the institution of this action against both

Defendant AMTRAK under Title VII. Charge ::-.;o. 530-2017-03375 were filed with the Equal

Employment Opportunity Commission ("EEOC') on or about August 14, 2017. Plaintiff has

received the EEOC Right to Sue letter dated July 22, 2018 against AMTRAK. Given the fact that

one year has passed since Plaintiffs dual filing, Plaintiff can now bring his Pennsylvania Human

Relations Act claim. All conditions precedent to Plaintiffs being able to bring applicable state

and federal la'"'.' claims have been met. Accordingly, Plaintiff has now filed suit to enforce his

federal and state civil rights claims against both defendants within ninety (90) days of receipt of

the above-referenced "Right to Sue" letter.




                                                  4
        BACKGROUND FACTS: AMTRAK'S HISTORY OF DISCRIMINATION

10.      AMTRAK in its booklet for employees makes the following statement under the

heading "DISCRIMINATION."

               Amtrak will continue to be a leader in providing equal opportunity for
       employees in a work environment free of discrimination and harassment. As a
       matter of policy, we manage this company and administer our programs without
       regard to race, color, religion, sex, national origin, age, disability, sexual
       orientation or veteran's status and in conformance with all applicable federal,
       state and local laws.

               Therefore, we will not tolerate discrimination or harassment of any kind
       by our employees towards our customers or coworkers, including but not limited
       to racial, ethnic, religious or sexual slurs, whether written or spoken.


However, history has shown AMTRAK to be anything but '·a leader in providing equal

opportunity." To the contrary, Defendant AMTRAK has historically had an abysmal record

when it comes to discrimination.

THE CASE OF JA.1VIES THOR.~TON ET AL vs. NATIONAL RAILROAD PASSENGER
CORPORATION ("AMTRAK") No. Civ. A. 98-890 (EGS)

11.    Plaintiff Whitmore' s claims underline the failure of AMTRAK to follow the letter and

spirit of Thornton et al vs. National Railroad Passenger Corporation. In April, 1998 a group of

African-American AMTRAK employees and one African-American who was not hired by

AMTRAK, filed a class action in the Federal District Court for the District of Columbia in the

matter of James Thornton et al vs National Railroad Passenger Corporation ("AMTRAK") No.

Civ. A. 98-890 (EGS). They claimed that their civil rights had been violated with respect to         j
                                                                                                     I
AMTRAK' s training, discipline and promotions. The Complaint alleged violations of 42 U .S.C.

Section 2000d (Title VI), 42 C' .S.C. Section 2000e (Title VII) and 42 C .S.C. Section 1981. Afte~

the Court dismissed the Title VI claim on or about June 24, 1998, the case was subsequently

settled for $16 million and injunctive relief, subject to a consent decree that was in force until


                                                  5
July 31, 2004. Section 5 of the consent decree was extended until July 3 L 2008 as it pertained to

incorporating injunctive provisions with respect to training and discipline into the collective

bargaining agreement by and between AMTRAK and the Brotherhood of Maintenance of Way

Employees, Division of the International Brotherhood of Teamsters executed January 17, 2008.

On February 7, 2008 the Consent Decree was terminated and the case was dismissed.

12.    As recently as April 3, 2017 the Pennsylvania Federation BMWE, under the signatures of

officials Jed Dodd and Dale Bogart, published a self-serving memo touting their role in having      1



"forged a campaign over many years to end the discrimination in training and qualifications."

This memo was purportedly published because of union concern over a present day lack of

awareness of BMWE union members when it came to their rights which arose as a result of the

Thornton Consent Decree and its incorporation into pertinent collective bargaining agreements.

Referring to the Thornton Consent Decree, BMWE states that "'This consent decree was

eventually incorporated into the collective bargaining agreement in 2008. This agreement

requires standardized tests, standardized training, standardized qualifications and rank and file

members to qualify and train members on equipment." The memo concludes by stating that "'In

the event you believe that Amtrak is not complying with the training and qualification terms of

the Agreement please contact an officer of the Union so that this can be investigated and

corrected." When it came to Plaintiffs repeated complaints to AMTRAK's management and to

BMWE, that when it came to training and qualification terms of the Agreement, AMTRAK and

the BMWE were not in compliance with the Agreement, both parties were wholly unresponsive

and, in fact, tone deaf and retaliatory to Plaintiff when it came to the obvious unwillingness to

train Plaintiff. Despite Plaintiffs advocating for his rights, both AMTRAK and BMWE have

exhibited racism towards Plaintiff in deliberately depriving him of his right to training and



                                                 6
retaliating against him for asserting his rights.



 BACKGRO~D OF DEFENDANT BROTHERHOOD OF MAINTENANCE OF WAY
                    EMPLOYEES ("BMWE")


13.     As is required, Plaintiff is a member of Defendant Brotherhood of Maintenance of Way

Employees ("BMWE"). He has no choice in the matter.

14.     At all times pertinent, Mr. Jedd Dodd has been General Chairman of the Pennsylvania

Federation of BMWE followed by Mr. Anthony Sessa, who assumed that position upon :v1r.

Dodd's promotion within the union structure. Notwithstanding Mr. Dodd's April 3, 2017 memo

with respect to discrimination in training, at all times, Mr. Dodd and other union representatives

were unresponsive to Plaintiffs complaints registered with him regarding blatant racial

discrimination and the failure to train him. This is consistent with the blatantly racist behavior of
                                                                                                     I
the very same union complained of by William Robinson in the litigation that he filed against

AMTRAK and BMWE that can be found at 2: 18-CV-00341 in this very same Eastern District of'

Pennsylvania. Moreover, it is consistent with the deposition testimony in that case, not only of

Plaintiff William Robinson in that case, but also the deposition testimony taken therein of

Amtrak Supervisor Maurice Robinson (no relative), one of the few black supervisors who

testified as to blatant racism prevalent with respect to both AMTRAK and BMWE.

15.     Pursuant to the applicable collective bargaining agreement, "BMWE" is solely

responsible for representing. Plaintiff and responsible for standing up for Plaintiffs rights, whic!

repeatedly has not occurred.                                                                         /

16.     As a fundamental matter of law, the BMWE owes Plaintiff and its members a duty of

fair representation. This right was first recognized by the U.S. Supreme Court in the case of



                                                    7
Steele v. Louisville & Nashville Railroad, 323 U.S. 192 ( 1944) where the Alabama Supreme

Court had previously ruled that no remedy existed against a union guilty of racial discrimination.

Eighteen years after the Supreme Court recognized a judicial remedy, the ~ational Labor

Relations Board came to recognize a parallel administrative remedy ruling in Miranda Fuel Co.

140 ~.L.R.B. 181 (1962) enforcement denied on other grounds, 326 F.2d 172 (2d Cir. 1963).

Unfair representation falls within the prohibitions of section 7 of the National Labor Relations

Act.

17.     At all times, BMWE, through Mr. Dodd and other union representatives refused to act

in response to Plaintiffs' claims of blatant racial discrimination when it came to his not being

provided with training. What is more, in reaction to those claims, BMWE retaliated against

Plaintiff for doing so by not invoking the clear protection of the Collective Bargaining

Agreement.

BACKGROUND OF BRIAN D. WHITMORE & FACTS PERTAINING TO TRAINING

18.     Plaintiff was born on April 6, 1972. After graduating from high school, spending two

years at :'Jorfolk University studying business, and then working in a plastics factory, Plaintiff

began working for AMTRAK on May 10, 1999 as a trackman in a traveling gang. Starting in

January of 2004 Plaintiff commenced work as a "ewe" operator, a track maintenance position

where he operated various machines for various railway track maintenance gangs that included a

tamper, tie handler, regulator, spike puller, a spiker, de-clipper, and rail lifter.
                                                                                                     I
19.     June 8, 2015 was Plaintiffs first day working for AMTRAK's Switch Exchange Systemt

("SES") based out of 301h Street Station in Philadelphia. Effective that date, Plaintiff was         I
awarded an EWE "A" Transport Wagon Training position. Just three or four days prior to his

start date Plaintiff was ominously told by Amtrak employee Varin Williams that there was a



                                                    8
"plan" for him. Plaintiff understood this comment as having racial connotations. As the

equipment that Plaintiff was to be operating necessitated training, Plaintiff was introduced to that

"plan" which was to deny him the requisite training and have him removed from the position on

the basis of race.

20.     On that day, or shortly thereafter, Plaintiff was introduced to his trainer, Mr. Roy

Wilkins, who would not so much as acknowledge Plaintiffs existence. Concerned that his

training would be sabotaged and that other operators were not assisting him due to racial

discrimination, and further concerned that other Caucasian individuals were able to hold jobs

operating machinery without the requisite training, Plaintiff, repeatedly, over a period of months,

related those concerns to his supervisor Tim McFarland whose response was that he had nothing

to do with training. Plaintiff approached others as well, including his manager, Anthony Civil,

who did nothing about the situation. Plaintiff then went to the training department where he met   I
with Danny Ladislaw and Ron Nice. They did nothing. Then on several occasions Plaintiff

sought out a meeting with the Superintendent of the Training Department, Maria Faulkner,

without results. Finally, Plaintiff has repeatedly contacted Tyrone Nelson, Jedd Dodd, and other

BMWE officials with no results whatsoever, let alone BMWE's proceeding with a grievance in

conjunction with the Thornton provisions regarding discrimination provided in the Collective

Bargaining Agreement.

        For example, on December 16, 2015 Plaintiff emailed Jedd Dodd, BMWE local

chairman as follows:

       Hello Jed this is Brian Whitmore I need to speak with you ASAP pertaining to the
       trainer Roy Wilkes. I've been in SES since June gth I was awarded training on the
       transport wagon. Since June Roy never trained me nor he gave me the opportunity
       to run the machine. Please call me 267-357-1536.




                                                 9
                                                                     '
Rather than return Plaintiffs call or otherwise effectuate his responsibility of representation, Mr. Dodd,

emailed Plaintiff that day:

        You would be better served by contracting Tyrone Nelson who is the Vice
        Chairman with immediate jurisdiction over this issue. His phone number is 267
        432 0948 and his email is on the cc. By copy of this email I am asking Vice
        Chairman Nelson to contact you.

Mr. ~elson never contacted Mr. Whitmore and ignored Plaintiffs repeated efforts to contact

him.

        Notwithstanding, Plaintiff persisted and attempted to contact other B:v1WE

representatives. On December 15, 2016, Plaintifftexted union representative Thomas Wahanka

asking him to give him a call. No return call was received. Then, on January 26, 2017, Plaintiff

texted to Mr. Wahanka the following:

        Why I couldn't work last night if all the operators including the other trainee
        worked? This is what I texted Tim :v1cFarlane. This is what I've been going
        through since I came to SES it's so frustrating dealing with the things I go
        through in this gang.

Mr. Wahanka's response the next day was that he was in a meeting and needed to call him back.

Plaintiff response on January 27, 2017 was:


        I'm so tired of dealing with this it's very hard to keep my composure. It's difficult
        to keep taking all the bull shit without blowing my cool and losing my job. The
        most frustrating part of what I've been through and still going thru is that I have
        no one in Amtrak to go to everyone turns the eye on the truth they just protect
        Roy .... Very Vcry frustrating. . ....

Thereafter, Plaintiff tried without success to reach other union representatives to advocate for

him under the collective bargaining agreement.

21.     Eventually, Plaintiff contacted the AMTRAK hotline about the situation and received a

confirming letter. Clearly, Plaintiffs supervisor, Tim McFarland, learned of the hotline

communication. When Plaintiff approached him on April 5, 2016, :v1r. McFarland's response


                                                     10
was '"I don't ever want to talk to you. Go to a fucking lawyer!" As he was speaking in his vehicle

with Plaintiff outside, Mr. McFarland rolled up his window almost smashing Plaintiffs finger.

22.    The trainer who was assigned to Plaintiffs SES unit since May, 2016 has been John

Cannon, who flat out told Plaintiff that he refused to train him. To show the low regard that

AMTRAK has for training, acquiesced in by BMWE, Plaintiff recalls that when it was necessary

for someone to fill in for Mr. Cannon, AMTRAK appointed another trainer who was not

experienced on the pertinent equipment. Plaintiff then requested another trainer who was

qualified and available, Alan Lewis. However, this did not occur as management refused to

allow Mr. Lewis to train Plaintiff.

23.    On June 16, 2017, Manager Anthony Civil was harassing Plaintiff at work by following

him into the bathroom and otherwise shadowing Plaintiff, which resulted in a shouting match.

Plaintiff notified Mr. McFarland who told him to stay away from Mr. Civil. This harassment

continued from Mr. Civil on July 10 and then again on August 16. On July 14 and then again

August 17, Plaintiff contacted the AMTRAK hotline. As a result, Plaintiff was further retaliated

against, as only weeks after he had a September 20, 2017 meeting with Mr. John Cavanaugh

concerning this was Plaintiff removed from his position.

24.    As early as December, 2015, Plaintiff was warned that exercising his rights would be
                                                                                                   I
detrimental to his career. His one- time boss, Rocco Smith told Plaintiff that he had a "bulls-eye]'

on his head and that Plaintiff was stirring things up and making too many telephone calls.

Plaintiff interpreted this as having a racial overtone. Plaintiffs response was "How can I comet

work every day and feel safe?"

25.    Plaintiff has repeatedly secured positions in the SES unit that required training. If traininf

did not occur, typically within approximately 16 months, then Plaintiff would be removed from
                                                                                                   i



                                                 11
the position by AMTRAK's abolishment of the position. Then the position would be posted

again. Plaintiff would have to then secure another position based upon his seniority. This is what

has repeatedly transpired with respect to Plaintiff and continues to this day.

26.    The first position that Plaintiff secured at SES, as referenced above, was an EWE "A"

Transport Wagon Training position, effective June 8, 2015. This piece of equipment was

commonly referred to as a "Romper Wagon", consisting of a crane atop a wagon that could

transport it from track to track. The crane reaches up for two stories and reaches out for one

story. At a few times, qualified operators would allow Plaintiff to run it under their supervision.

Plaintiff feared for his own safety and the safety of others as he had heard about crane accidents

before he was on the SES gang, that included one of the legs of the crane giving out. Once on the

gang, Plaintiff learned that Mr. Robert Harris had his ~Tist broken when a safety pin shot out.

Plaintiff recognized the importance of training and repeatedly made requests, but was never

trained. Plaintiff affirmatively asked Mr. Al Lewis, an SES trainer, to schedule a training

session. Mr. Lewis said that he would but that he had to first run it by his boss who was Rocco

Smith. According to Mr. Lewis, Mr. Smith told him to mind his business and stay away from

Plaintiffs situation. Despite the Collective Bargaining requirement of training, Plaintiff was

deprived of training. Subsequently Plaintiff received a letter from FJ. Kruse, Senior Manager,

Training Development, dated March 22, 2017 that he was to immediately vacate this position.

Upon information and belief Mr. Kruse retaliated against Plaintiff because of his race. In the

runup to his March, 2017 removal Plaintiff texted Mr. Wahanka of BMWE to call him and

redress the situation without success.

27.     The second position that Plaintiff secured at SES was that of a port crane operator. He

received the position on May 22, 2017, requested the requisite training, and never received it.



                                                 12
Cnion representative Wahanka was asked to call Plaintiff on September 1 L 2017 with no

response. On August 23, 2017 Plaintiff attended a meeting with Production Manager Joe

Kavanaugh, Tyrone Nelson and Anthony Civil with respect to Plaintiffs claims that Mr. Civil

was harassing him. At that meeting Mr. Kavanaugh told Plaintiff that he knew that Plaintiff felt

unsafe and spoke about his training issues. Plaintiff felt that something might finally be done.

On September 12, 2017, trainer John Cannon asked Plaintiff to demonstrate the operation of the

equipment. Plaintiff said that he had not been trained. Mr. Cannon responded that Plaintiff had

been given the manual. Plaintiff, in turn, said that being trained is something different from being

given a manual. Mr. Cannon proceeded to quiz Plaintiff on the equipment, setting him up for

failure. The day before, September 11, 2017, Plaintiff texted Mr. Wahanka to please call him.

Receiving no response, then on September 12, 2017 Plaintiff texted Mr. Wahanka the following:

       Today the trainer john cannon wanted me to show him the operation of the
       equipment I told him that I was never shown that but he insisted that beings tho I
       was given a manual I should know how to run it. I told him that reading the
       manual and being trained on it is separate he never even showed me
       n .................. .

       It's very ironic that I had a meeting 2 weeks ago with John Cavanaugh pertaining
       to Anthony Civil harassing me my job will be abolished on September 20th I
       strongly believe that this is an act of retaliation from Anthony Civil and higher.
       After leaving that meeting I feared for my job and now look what transpired. All I
       ask is that I get treated fairly and trained properly and not be retaliated against but
       I see that's not the case.

This text was followed by subsequent texts by Plaintiff to Mr. Wahanka without response.


28.    Knowing that his position was to be abolished, Plaintiff called the AMTRAK Hotline            01
September 12, 2017 and spoke to "Bonnie" about the failure to train. This generated report       #    t

170912004198 of2:20 p.m. that day.




                                                 13
29.   Then, as before, Plaintiff was subsequently removed from that position by management on

September 20, 2017. The replacement for Plaintiff in this position was Mark Griffin, a

Caucasian male whom Messrs. McFarland and John Cannon qualified for the position without

training.

30.     Notwithstanding his removal from the position, knowing that his mistreatment was a

continuing practice that would repeatedly recur, Plaintiff continued to protest. He called :\1r.

Kavanaugh with whom he had met only weeks before when Plaintiff had hoped that Mr.

Kavanaugh might get him the requisite training. However, on the telephone call, Mr. Kavanaugh

said "I don't want anything to do with it. Take it up with the union." On February 23, 2018 he

wrote to Mr. Anthony Sessa who had replaced Jedd Dodd as Chairman of the l.Jnion:

        To whom it may concern:

        I Brian Whitmore was awarded subject to training on the Romper Wagon June
        2015. I was in the position without any training at all. I notified everyone about
        by situation nothing was done about it. In 2016 John Cannon became my new
        trainer once again I was never ever trained my job was eventually abolished. In
        2017 I was awarded the PK2 position subject to training once again. John Cannon
        refused to train me my job was abolished for the second time. I was in SES for 2
        plus years and and [sp] I was never afforded proper training at all but Timmy
        McFarland and John Cannon illegally qualified Mark Griffin on the PK2 machine
        without any training at all just so Mark Griffin can maintain a position in SES.
        Everything that Mr. McFarland and John Cannon did is totally against the rules
        within Amtrak. I Brian Whitmore would like to protest this qualification.


Again, Mr. Griffin, a Caucasian, was able to remain in a position without training, while
                                                                                                   I
Plaintiff, an African-American was not able to do so. In the tried and true circular manner        j
originally established by his predecessor, Mr. Dodd, Mr. Sessa said that he forwarded Plaintiff,

test to Tyrone Nelson. Notwithstanding that things had come full circle, Plaintiff texted Mr.

Sessa in May of 2018, imploring Mr. Sessa to telephone him. Mr. Whitmore's pleas to Mr.




                                                 14
Sessa were ignored. In sum, Plaintiff had asked four union officials for assistance, all without

receiving any assistance or representation whatsoever.

31.    On April 20, 2018, Plaintiff went to the Training Department and met with Steve

Ladislaw, who coincidentally seems to have taken over his father's job. This is characteristic of

the nepotism at AMTRAK. Mr. Ladislaw heard Plaintiff out and then assured him that he

would look into matters. However, like father, like son, Plaintiff never heard back.

32.    Plaintiff is well aware of the atmosphere of discrimination that pervades AMTRAK,

particularly with respect to management's treatment of blacks involved with maintenance.

Whites can call blacks "niggers.". There is a double standard where lack of training disqualifies

blacks for certain positions, yet whites, like Mr. Griffin, are allowed to fill such positions without

training. Whites can miss time and blacks who do the same are penalized. Whites can even sit

idly by at job site and get paid when blacks have to work. In the self-same positions, whites earn

overtime and blacks cannot. Whites can damage machinery and management shoves the matter             I
                                                                                                     l

under the rug. As another example, whites can repeatedly fail the NORAC exam ·without having

their positions abolished. The same disparities exist between the races when it comes to

discipline, seniority and promotion.

33.    Recently, a white member of the TLS/CLIPPI;';G gang, John Pekarovich was allowed to

refer to a black as a" nigger". His only discipline was a letter of reprimand and being put out of

service for two days with pay and then reassigned. He clearly got a free ride.

34.     As recently as October 4, 2018, black employees protested Production Director Joe          J
Kavanaugh's racially denigrating behavior in a meeting where he highlighted a black woman a
                                                                                                     1
being a cheat in terms of not paying for passage and circulating a picture of her. Aside from the




                                                 15
fact that such instances are frequent with respect both to black and white freeloading passengers,

there was no purpose whatsoever for this to be highlighted in a production team meeting.

35.     Plaintiff is also aware of the claims of others that BMWE favors whites as opposed to

blacks, when it comes to the union's advocacy and representation. Plaintiff avers that BMWE' s

total lack of interest in his claims amounts to its failure of representation.

36.     At all times pertinent, Plaintiff was cooperative in his various positions and available for

training.

37.     At all times pertinent, Plaintiff complained to management about failure to train and

harassment on the job.

38.     At all times pertinent, Plaintiff repeatedly called the AMTRAK hotline without results.

39.     At all times pertinent, Plaintiff repeatedly complained to Defendant BMWE. Moreover,

Supervisor Maurice Robinson repeatedly spoke to BMWE official Tyrone :Selson concerning

Plaintiffs repeated abolishment from jobs where he was refused training.

40.     At all times pertinent, Plaintiff felt that he was being targeted and retaliated against by

management because he was exercising his rights, disrupting not only his work life but also his

family life.

41.     Each time that Plaintiff was put out of his position he lost pay, lost time and overtime anh

the opportunity of career advancement.


                                              COL':STI

            VIOLATION OF THE CIVIL RIGHTS ACT OF 1866, 42 U.S.C. § 1981

                              BRIAN D. WHITMORE v. AMTRAK

 42.    Plaintiff restates and realleges paragraphs 1 through 41 as though set forth here in full.

 40.    Defendant AMTAK has discriminated against the named Plaintiff by denying


                                                  16
him the same rights as are enjoyed by white employees with respect to performance, terms,

location, conditions, benefits, privileges, promotion, discipline and emoluments of their

employment relationship with AMTRAK, in violation of the Civil Rights Act of 1866, 42 U.S.C.

§ 1981 which specifically reads as follows:

               All persons within the jurisdiction of the United States hall have the same right in
               every State and Territory to make and enforce contracts, to sue, be parties, give
               evidence, and to the full and equal benefit of all law and proceeding for the
               security of persons and property as is enjoyed by white citizens, and shall be
               subject to the like punishment, pains, penalties, taxes, licenses, and exactions of
               every kind and to no others.

The Civil Rights Act of 1991 added Section 1981 (b) which states:

               [f]or purpose of this section, the term "make and enforce contracts" includes the
               making, performance, modification, and termination of contract, and the
               enjoyment of all benefits, privileges, term, and condition of the contractual
               relationship.

 41.    AMTRAK's conduct has been intentional, deliberate, willful, and conducted in callous

disregard of the rights of the named Plaintiff.

 42.    By reason of the continuous nature of AMTRAK's discriminatory conduct, persistent

throughout the employment of the named Plaintiff, he is entitled to application of the continuing

violation doctrine to all of the violations alleged herein.

 43.    By reason of A.\1TRAK 's discrimination, the named Plaintiff is entitled to all legal and·

equitable remedies available under § 1981, including but not limited to damages for mental

anguish and punitive damages. Plaintiff is also entitled to award of all relief available under 42 1

c.s.c §1988.




                                                  17
                                               COUST II

 VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED,
                          42 U.S.C. § 2000e et seq
    RACIAL DISCRIMINATION and MAINTENANCE OF A HOSTILE WORK
                            ENVIRONMEST

                             BRIAS D. WIIlTMORE v. AMTRAK


 44.    Plaintiff restates and realleges paragraphs l through 43 as though set forth here in full.

 45.    Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000, et seq. as amended by the

Civil Rights Act of 1991 ("Title VII), makes it unlawful for employers and labor organizations to

discriminate against any individual in the terms, conditions, or privileges of employment on the

basis of race.

 46.    Discrimination on the basis of race that creates an abusive and hostile work environment,

such that the conditions of employment are altered, is actionable under Title Vil as racial

discrimination. In order to establish a hostile work environment, five factual elements must be

established: (l) that the employee suffered intentional discrimination because of his or her race;

(2) that the discrimination detrimentally affected him or her; (3) that the discrimination was

pervasive and regular; (4) that the discrimination would detrimentally affect a reasonable person

in the same position as the employee; and (5) that respondeat superior liability exists. In the      I
totality of circumstances described in the Background Facts, the foregoing five elements are

established.

 4 7.   AMTRAK is liable for discrimination alleged herein under the doctrine of respondeat

superior due to the actions and statements of their respective managers and employees.




                                                  18
 48.    AMTRAK is liable for the acts of their respective management, members and Plaintiffs

co-workers, because each entity knew of their proclivities permitting discrimination and a hostile

work environment to exist, but did nothing about it.

 49.    AMTRAK is liable for the acts alleged herein because their respective board and

managers established the corporate culture at AYITRAK which encouraged racial discrimination,

harassment and retaliation.

 50.    Based upon the foregoing facts, AMTRAK has discriminated against Plaintiff on the

basis of his race, retaliated against him for standing up for himself and having deprived him ?f

his rights in violation of Title VII of the Civil Rights Act of 1964, 42 C.S.C. §2000e et. seq. as

amended.

 51.    AMTRAK 's conduct has been disparate, intentional, deliberate, willful and conducted in

callous disregard of the rights of the Plaintiff.

 52.    AMTRAK's policies and/or practices have produced a disparate impact against the

named Plaintiff with respect to the terms and conditions of his employment.

 53.    By reason of AMTRAK' s discrimination, the named Plaintiff is entitled to all legal and

equitable remedies available.

                                             COUNTIII

       RACIAL DISCRIMINATION AND MAINTENANCE OF A HOSTILE WORK
                             ENVIRONMENT
        IN VIOLATION OF THE PENNSYLVANIA HUMAN RELATIONS ACT

                              BRIAN D. WHITMORE v. AMTRAK


 54.    Plaintiff restates and realleges paragraphs 1 through 53 as though set forth here in full.   J


                                                                                                     I
                                                                                                     l
              .II                                   19


              I
 55.    The Pennsylvania Human Relations Act, 43 P.S. § 955 et seq., makes it unlawful to

discriminate against any individual in the terms, conditions, or privileges of employment on the

basis of race.

 56.    Racial discrimination that creates an abusive and hostile work environment, such that the

conditions of employment are altered, is actionable under the Pennsylvania Human Relations Act

as race discrimination.

 57.    With respect to allegations of discrimination and retaliation, AMTRAK as Plaintiffs

employer is strictly liable for the acts of its supervisory management employees, because the

harassers and those who effectuated the discrimination used their actual or apparent authority to

further the unlawful conduct, and were otherwise aided in accomplishing the unlawful conduct

by the existence of an agency relationship.

 58.    AMTRAK is liable for the acts of management and co-workers of Plaintiff. AMTRAK!

deliberately failed to follow established procedure, investigate Plaintiffs situation, bring charges

against those responsible, and otherwise rectify Plaintiffs situation. Instead it scapegoated and

repeatedly penalized Plaintiff due to his race and retaliation against him as a result of his

complaints in standing up for himself.

 59.    AMTRAK is liable for the acts alleged herein because its managers and supervisors

established its corporate culture which encouraged racial discrimination as well as a hostile work

environment.

 60.     Based upon the foregoing facts, AMTRAK has discriminated against Plaintiff on the

basis of their race and have deprived them of their rights in violation of the Pennsylvania Hum
                                                                                                 l  ,




Relations Act, 43 P.S. § 955 et. seq.
                 i
                 \




                 I
                 l                               20
61.     As a result of such conduct by AMTRAK and BMWE, Plaintiffs have suffered damages

as a consequence of AMTRAK 'sand BMWE's illegal conduct.

62.    The described unlawful employment practices by AMTRAK were intentional and were

done with malice or reckless indifference to Plaintiffs rights protected by the laws of the

Commonwealth of Pennsylvania. These unlawful acts were committed because of his race and

the fact that he stood up for himself in opposition to illegal practices directed against him.

63.    AMTRAK's actions have caused Plaintiffs to suffer injury and damages in contravention

of the laws of the Commonwealth of Pennsylvania.

                                            COUNTIV

              FAILURE TO OBSERVE DUTY OF FAIR REPRESENTATION

                               BRIAN D. WHITMORE v. BMWE


64.      Plaintiff restates and realleges paragraphs 1 through 63 as though set forth here in full

65.      First, pursuant to the common law and then pursuant to Section 7 of the National Lahr
                                                                                                         I

Relations Act, 29 U.S.C. Section 151 et seq., BMWE, as Plaintiffs union, owes him a duty of ;

fair representation in any and all matters affecting his employment. According to the NLRB the

duty applies to virtually every action that a union may take in dealing \\1th an employer as

Plaintiffs representative.

66.    The duty of fair representation is the legal duty of a union to equally, and in good faith,

fairly and impartially represent every employee in a bargaining unit, regardless of whether the

employee is a union member or not.
                                                                                                     I

67.    The duty arises out of the exclusive representative status that BMWE holds \\1th respect

to Plaintiff and employer AMTRAK.                                                                 I

                                                 21
68.     lbe duty requires three things on the part of a union: all members' interest must be

served without hostility or discrimination, discretion must be exercised with good faith and

honesty; and the union must not act in an arbitrary fashion.

69.     The duty of fair representation is not pre-empted by Title VII.

70.    BMWE's treatment of Plaintiff can only be characterized as evidencing fraud, deceit, and

dishonest conduct robbing him of his rights to training. The texts cited hereinbefore memorialize

a total indifference to Plaintiffs clear rights under the Agreement by and between BMWE and

AMTRAK. The few telephone calls which Plaintiff was able to have with union Representative:
                                                                                                     j
Wahanka demonstrated the validity of Plaintiffs complaints and the need for something to be

done. At one point Mr. Wahanka said that Amtrak "really screwed you" and that "you have a

fuckin lawsuit." ~evertheless, union representatives did nothing to represent or promote Mr.

Whitmore's interests, leaving him to run around in circles. Plaintiff remains an AMTRAK

employee and a BMWE union member which union is exclusively supposed to represent him.

Plaintiffs problem is a continuing one which has not been redressed. At all times BM.WE has :

acted and continues to act in a manner that is arbitrary, discriminatory and in bad faith.

71.     Given BMWE's behavior, BMWE is liable to Plaintiff for consequential damages

including intentional infliction of emotional distress and attorney's fees together with equitable

relief as is appropriate.

72.      Defendant BMWE is liable for the acts alleged herein because its managers and

supervisors established the corporate culture respectively, which encouraged the improper

behavior directed at Plaintiff.




                                                 22
                                              COU~TV

          VIOLATION OF THE CIVIL RIGHTS ACT OF 1866, 42 L'.S.C. § 1981

                               BRIA~ D. WHIT;VIORE v. BMWE

 73.    Plaintiff restates and realleges paragraphs 1 through 72 as though set forth here in full.

 74.    Defendant BMWE has discriminated against the named Plaintiff by denying

him the same rights as are enjoyed by white employees with respect to performance, terms,

location, conditions, benefits, privileges, promotion, discipline and emoluments of their

employment relationship with AMTRAK, in violation of the Civil Rights Act of 1866, 42 C.S.C.

§ 1981 which specifically reads as follows:

              All persons within the jurisdiction of the United States hall have the same right in
              every State and Territory to make and enforce contracts, to sue, be parties, give
              evidence, and to the full and equal benefit of all law and proceeding for the
              security of persons and property as is enjoyed by white citizens, and shall be
              subject to the like punishment, pains, penalties, taxes, licenses, and exactions of
              every kind and to no others.
                                                                                                  1
                                                                                                  r

The Civil Rights Act of 1991 added Section 1981 (b) which states:

               [f]or purpose of this section, the term "make and enforce contracts" includes the
               making, performance, modification, and termination of contract, and the
               enjoyment of all benefits, privileges, term, and condition of the contractual
               relationship.



  75.   BMWE's conduct has been intentional, deliberate, willful, and conducted in callous

disregard of the rights of the named Plaintiff.

 76.    By reason of the continuous nature of BMWE's discriminatory conduct, persistent

throughout the employment of the named Plaintiff, he is entitled to application of the continuin

violation doctrine to all of the violations alleged herein.




                                                  23
    77.        By reason of BMWE discrimination, the named Plaintiff is entitled to all legal and

  equitable remedies available under § 1981, including but not limited to damages for mental

  anguish and punitive damages. Plaintiff is also entitled to award of all relief available under 42

  U.S.C § 1988.



                                                   RELIEF REQUESTED

               This civil action seeks on behalf of Plaintiffs, legal and equitable relief including:

          a.        A declaratory judgment declaring that AMTRAK has illegally discriminated against

Plaintiff because of the color of his skin in violation of 42 U .S.C.§ 1981, Title VII of the 1964 Civil

Rights Act, as amended 42 U.S.C. § 2000e et seq., the Pennsylvania Human Relations Act and

Pennsylvania Common Law.

          b.         An appropriate remedial order, granting injunctive relief, directing and requiring the

following:

               i.         Appointment of a civil rights monitor or trustee over AMTRAK 's operations,         I
   fully empowered to implement any injunctive relief issued by this Court, to oversee any and al,

   AMTRAK employment practices until such time as AMTRAK no longer discriminates against'.
                                                                                                              I
   African American employees.

               11.        Appointment of a civil rights monitor or trustee over BMWE's operations, fully

   empowered to implement any injunctive relief issued by this Court, to oversee any and all

   BMWE practices until such time as BMWE adequately represents African American employe s.

               m.         Cease and desist directed to both Defendants of all acts of proscribed racial

   discrimination as required pursuant to 42 U.S.C. Section 1981.




                                                           24
        1v.       Such other remedial action as is needed to enforce compliance with all relevant

standards of non-discrimination on the basis of race or color.

        v.        Funds representing what would account for reinstatement of seniority and benefits

with back and front pay for Plaintiff.

        v1.       Reinstatement of seniority and benefits with back and front pay for Plaintiff and

payment of compensatory and punitive damages, together with attorney's fees and the costs of

suit in excess of $150,000, in an amount to be determined at trial pursuant to Title VII, 28 C.S.C.

§ 1981 and Title VII.

        vii. Payment of compensatory damages, together with attorney's fees and the costs of ·

suit to Plaintiffs in excess of $150,00 in an amount to be determined at trial against Defendant I

BMWE for violation of its duty of fair representation.

        viii. Payment of compensatory damages, together with attorney's fees and the costs of

suit to Plaintiff pursuant to the Pennsylvania Human Relations Act.

    f. Such other and further relief as the Court may deem just and proper.

    g. Retention of jurisdiction by this Court until such time as the Court is satisfied that

AMTRAK has remedied the practices complained of herein and are determined to be in full

compliance with the law.

                                           JURY DEMAND

The Plaintiffs demand trial by jury of all issues triable of right to a jury.


                                                                                     \ 1   .    1   th • •   '

                                                                                               -J   ,,, ......

Respectfully submitted this 8th day of March, 2019.
                                                                                  _;JL                           l·
                                                                                                                  '




              I
              I                                   25
 Isl Mark D. Schwartz
Mark D. Schwartz, Esquire
P.O. Box 330
Bryn Mawr, PA 19010-0330
Telephone & Fax: 610 525-5534
Email: MarkSchwartz68 l 4@gmail.com
Pa. I.D. #30527


Attorney for Plaintiff,
Brian D. Whitmore




26
